Title: From John Adams to Edmund Jenings, 28 August 1782
From: Adams, John
To: Jenings, Edmund




28 August 1782

Dr Sir

I have recd your Favour with the Slip from the Gen Adr I dread the Sight of the Thing it was so slovenly dressed, but I dont much care about dress you know. I have also recd your favour with the Extract from our Friend at Nantes, and I confess it puzzles me Somewhat. I really Scarcly know what to conclude from it—whether he has an Inclination to come here or not, if you candidly, between you and me think he has I will Send a Resignation, and request that he may be appointed.
When he was last here, he Said that he had come to look after the Loan, if it was necessary, but that he had no Commission, (I understood him that he had sunk his Comn. at the time of his Captivity.) I told him that the Affair of a Loan was finished, that I had made a Contract with 3 Houses and that every Thing was done and doing in it, that I could do, and explained to him in detail what was done and doing. He was pleased to say, that it appeared to be well done and with prudent Caution. This was all that passed. Without a Commission You see he could do nothing. He never had any other Commission as I understand it, than to borrow Money. Pray give me your Advice upon this.
Our Friend has reason to observe that he had recd no Letters from me. But it was tenderness for him which prevented my Writing. While he was in England, one Line from me, falling by Accident into improper Hands would have excited Jealousies and suspicions against him there wh would have been very inconvenient to him.
I wish with all my Soul he would agree to act in the Commission for Peace. It would be an infinite satisfaction to me to correspond with him upon that subject. I have written him twice lately. When he was here he told me that upon the most mature deliberation he had resigned declined to act in the Comn for Peace, as I understood him on Account of his ill health, and I Supposed that the same Reason had determined him to return to America. I had then no suspicion that he had the least Inclination to be here.
The Courier de L’Europe Says, an Acknowledgement of American Independance is a breach of the Neutrality. This I deny. I think it clear from the Reason of Things, as well as the Practice of Sovereigns that it is not. But if an Acknowledgment is a Breach, it will follow that a Denial is a Breach too; so that by this Doctrine the two Empires, and four Kingdoms, have pledged their Faith not to deny American Independance. I should not be sorry to have this Doctrine prevail—But I wish this Point thoroughly examined. Think of it. If I was not distracted with other Things that are Trifles in Comparison, I would Seach this Matter through all the Books as you Lawyers express yourselves. Sovereigns are under a Necessity of following the Powers that be, and cannot pretend to judge of the right, which belongs exclusively to the Nation and their God—and whenever a sovereign, denys the Powers that be it Sacrifices the rights and Laws of Nations and Nature. This has been done—but it is a diplomatic Sin, and the most common Practice has been otherwise. Let Us keep up this Ball and Set all the litterary Sportsmen in Europe to play with it—it can do no harm and may do great good. K of France recd Ambassaders from Cromwell, even when the exiled Family was at his Court. L. 14. recd Ambassader from K. W. 3. When J. 2 was at st. Germains, acknowledged K of England. The Swiss were acknowledged by many Nations in Peace with Austria before, they were acknowledged by the House of Austria. Holland and Portugal were acknowledged by many Powers at Peace with Spain, before she was acknowledged by Spain. The English are setting up a Doctrine which will not bear Examination. Let us attack them.
I wish that petit Projet, which has been printed in the Courier du Bas Rhin the Leyden Gazette and Courier de L’Europe were translated into the English Papers. The Politicians in England, studiously conceal from their public every Thing which tends to familiarize the People and the World with the Idea of American Independance. I want to have certain State Papers which you hint at, inserted in the English Papers and in the Remembrancer and annual Register. This is the way for Fox and his Train to carry their Point, but they dont seem to know what they are about. They publish every Kind of Trash for Remplissage and neglect every Thing that is to the Purpose.
